NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



MICHAEL BENCOMO,                         )
                                         )
             Appellant,                  )
                                         )
v.                                       )      Case No. 2D17-3373
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Rachael E. Bushey of O'Brien Hatfield
P.A, Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and John M. Klawikofsky,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KELLY, SLEET, and SALARIO, JJ., Concur.